389 F.2d 1006
UNITED STATES of America ex rel. Edward NOVAK, Appellant,v.John P. SHOVLIN, M.D., Farview State Hospital, Waymart, Pennsylvania.
No. 16275.
United States Court of Appeals Third Circuit.
Submitted on Briefs February 19, 1968.
Decided March 1, 1968.

Appeal from the United States District Court for the Middle District of Pennsylvania; Michael H. Sheridan, Judge.
Edward Novak, pro se.
Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Division, Philadelphia, Pa., Welsh S. White, Asst. Dist. Atty., Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Division, Richard A. Sprague, First Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., for appellee.
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error.


2
The Order of the District Court will be affirmed.